Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered April 3, 2006. The judgment convicted defendant, upon her plea of guilty, of criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1419Memorandum: On appeal from a judgment convicting her upon her plea of guilty of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]), defendant contends that the search warrant application failed to set forth sufficient facts to justify the issuance of the warrant and thus that all evidence seized as a result of the search should have been suppressed. We reject that contention. County Court properly concluded that the warrant application set forth sufficient facts justifying the issuance of the warrant (see People v Parris, 83 NY2d 342 [1994]; People v Flowers, 59 AD3d 1141 [2009]). Present—Scudder, PJ., Hurlbutt, Martoche, Smith and Centra, JJ.